Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for extra hauling of equipment which became necessary in order to take care of the construction and laying of extra pavement on Section 121 State Bond Issue Boute No. 89. There is no dispute about the facts and the Director of the Department of Public Works and Buildings recommends the allowance of the claim, and in view of the record the Attorney General comes and recommends the allowance of the claim in the sum of Six Hundred and Ninety-five — 52/100 ($695.52) Dollars. Therefore it is recommended that claimant be allowed the sum of Six Hundred Ninety-five — 52/100 ($695.52) Dollars.